DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 07/27/2021 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.

Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 1-6 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20190283471 to Kobayashi (hereinafter “Kobayashi”) in view of U.S. Patent No. 10384472 to Onodera et al. (hereinafter “Onodera”).
With respect to claim 1, Kobayashi discloses a medium heating device (1 Fig. 2) comprising: a conveyance path along which a medium is conveyed (A Fig. 2), the medium having a front surface to which a liquid adheres and a back surface opposite to the front surface (M Fig. 2); a first contact heater configured to contact the back surface of the medium (3 Fig. 2); a second contact heater downstream from the first contact heater in a conveyance direction of the medium, the second contact heater configured to contact the back surface of the medium (9 Fig. 2); a non-contact heater facing the second contact heater across the conveyance path, the non-contact heater configured to heat the front surface of the medium at a position separated from the medium on the conveyance path (T(T1) Fig. 2); and circuitry configured to supply power to each of the first contact heater, the second contact heater, and the non-contact heater to generate heat (Fig. 3), wherein, in an operation period in which the medium is intermittently conveyed on the conveyance path, the circuitry supplies the power to each of the first contact heater, the second contact heater, and the non-contact heater, and supplied to the second contact heater is smaller than supplied to the first contact heater (Fig. 2 [0009]).

However, Kobayashi fails to specifically disclose:
the power.
Onodera discloses:
the power (Col11 Lines 50-67).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power as disclosed by Onodera with the method/apparatus of Kobayashi. The motivation for doing so would have been to better control the temperature.  (Col11 Lines 50-67 of Onodera).
With respect to claim 2, Kobayashi in view of Onodera discloses wherein the circuitry is configured to supply power to the first contact heater and stop supplying power to the second contact heater in the operation period (Col11 Lines 50-67 Controlling the power was common practice at the time of the invention.).
With respect to claim 3, Kobayashi in view of Onodera discloses further comprising a temperature sensor (41 FIG.s 15 and 16) configured to detect a temperature of the second contact heater, wherein the circuitry is configured to: supply power to the second contact heater in a standby period in which the medium is stopped from being intermittently conveyed; and transition from the standby period to the operation period as an instruction to intermittently convey the medium is input to the circuitry after the temperature detected by the temperature sensor reaches a threshold temperature (41 FIG.s 15 and 16 Col11 Lines 50-67 Controlling the power was common practice at the time of the invention. Further, Kobayashi discloses controlling the temperature.).
With respect to claim 4, Kobayashi in view of Onodera discloses wherein the circuitry is configured to set power supplied to the non-contact heater in a standby period in which the medium is stopped from being intermittently conveyed, to be smaller than the power supplied to the non-contact heater in the operation period or to be 0 (41 FIG.s 15 and 16 Col11 Lines 50-67 Controlling the power was common practice at the time of the invention. Further, Kobayashi discloses controlling the temperature.).
With respect to claim 5, Kobayashi in view of Onodera discloses a liquid discharge apparatus (1 Fig. 2) comprising: a conveyor configured to convey a medium along a conveyance path (A Fig. 2); a liquid discharge unit configured to discharge a liquid onto the medium conveyed by the conveyor (8 Fig. 2); and the medium heating device according to claim 1, disposed downstream from the liquid discharge unit in the conveyance direction of the medium (Fig. 2).
With respect to claim 6, Kobayashi in view of Onodera discloses further comprising: a temperature sensor configured to detect a temperature of the second contact heater (Kobayashi discloses a sensor and 41 FIG.s 15 and 16 Col11 Lines 50-67 of Onodera); and a maintenance mechanism configured to maintain the liquid discharge unit, wherein the liquid discharge unit includes: a carriage configured to move in a main scanning direction perpendicular to the conveyance direction of the medium; and a discharge head mounted on the carriage and configured to discharge the liquid, wherein, in the operation period, the liquid discharge unit performs a discharge operation in which the discharge head discharges the liquid toward the medium and a maintenance operation in which the carriage moves to a position outside the conveyance path of the medium and the maintenance mechanism maintains the discharge head (Maintenance mechanisms were very common at the time of the invention and would have been obvious to use to maintain the printhead. For an example see Patent Publication No. 20210122171 to Yamada 26 FIG. 1), and wherein, during the maintenance operation, the circuitry adjusts the power supplied to the second contact heater to cause the temperature detected by the temperature sensor to approach a threshold temperature, and set the power supplied to the non-contact heater to be smaller than the power supplied to the non-contact heater during the discharge operation or to be 0 (41 FIG.s 15 and 16 Col11 Lines 50-67 Controlling the power was common practice at the time of the invention. Further, Kobayashi discloses controlling the temperature. Maintenance mechanisms were very common at the time of the invention and would have been obvious to use to maintain the printhead. For an example see Patent Publication No. 20210122171 to Yamada 26 FIG. 1).


Conclusion
The prior art made of record, whether or not relied upon, is considered pertinent to applicant's disclosure.
Patent Publication No. 20210122171 to Yamada 26 FIG. 1 discloses a maintenance mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853